 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

ee we ee ee ee ee ee eee eee Be rrr sees x
JOSE RECARTE, :
Plaintiff, :
ORDER

-against- :

: 18 Civ. 8534 (GBD)
SIXTEEN ELLIOT INC. et al., :
Defendants. :
—~_ ew ee ee ee ee eee eee eee ee er mers xX

GEORGE B. DANIELS, United States District Judge:

The March 31, 2020 conference is adjourned to June 2, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020 Cpr 2 D

CHO B. DANIELS
itedStates District Judge

 

 
